— We agree with the judge, that the plaintiff's action was barred by the act of limitations. If the original writ had been correctly issued against Archibald Tritt, returnable to Fall Term, 1834, as he was not arrested, the plaintiff should have issued an alias from that term. There was not an alias issued from that term, and the first suit wasdiscontinued. The writ, which issued on the the 15th of April, 1835, against Archibald Tritt, must be considered the original in this action. The words were spoken by the defendant more than six months before the 15th April, 1835. We are of opinion that the judgment must be affirmed.
PER CURIAM.                     Judgment affirmed.